Citation Nr: 1000656	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-14 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a mental disorder 
other than PTSD.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1968 to June 
1971, with service in Vietnam from February 1970 to June 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

As much as the Board would prefer to resolve the appeal at 
this time, preliminary review reveals that the information in 
the record before us is inadequate to make an informed 
determination, and discloses a need for further development 
prior to final appellate review.  In this regard, the Board 
is of the opinion that VA's duty to assist includes 
attempting to obtain documentation that may verify the 
Veteran's claimed stressors, under the facts and 
circumstances of this case.

Specifically, in his January 2006 Notice of Disagreement, the 
Veteran contended that Phu Bai and Cu Chi received mortar 
attacks while he was stationed there, and that at Cu Chi one 
mortar came within 30 feet of his "hooch".  In a January 
2006 letter, the Veteran states that he was able to find 
mention in an article of a rocket attack on the Cu Chi base 
that occurred in October 1970, resulting in one wounded 
soldier and light damage to two buildings on the base.  The 
article to which he refers is included in the claims file.  
It does not appear that any attempt was made to verify 
whether these bases received mortar attacks during the time 
the Veteran was stationed there.  The Veteran states that he 
worked in the air traffic control tower at Cu Chi from 
February 1970 to November 1970.  Then, he was stationed at 
the Phu Bai Airfield from November 1970 to June 1971, when he 
separated from the Army.  The Board finds that VA's duty to 
assist requires that an attempt be made to determine whether 
those air bases received mortar attacks during the time the 
Veteran was stationed there.  

Next, in a January 2006 letter, the Veteran contends that, 
while stationed at Cu Chi, off-duty air traffic controllers 
were often asked to support the helicopter operations by 
flying the right side door gunner position during day-time 
operations.  In his PTSD Questionnaire under Stressor Number 
1, he describes in detail an experience he had while working 
as an air gunner at Cu Chi.  In September or October 1970, 
the helicopter was transporting supplies to Tay Ninh, and on 
the way back to the base, the Veteran exchanged gunfire with 
the enemy.  In his January 2006 letter, the Veteran describes 
another incident when he was flying to Saigon in a "Snoopy" 
light observation helicopter, and they had to bank sharply to 
the left to escape tracer fire from the ground.  The Veteran 
submitted a Vietnam Combat Certificate for service as a 
member of the Golden Hawks from February 1970 to June 1971 at 
Phu Bai Army Airfield, as well as a July 1970 "Bronco 
Buster" certificate, awarded for having flown in an OV-10A 
"Bronco."  VA's duty to assist includes attempting to 
obtain verification of the incidents the Veteran describes 
and to determine whether the Veteran was, in fact, an air 
gunner on the helicopters involved.  

Finally, the medical evidence indicates that the Veteran has 
depressive symptoms that may be secondary to his PTSD.  The 
May 2004 VA examiner assessed depressive disorder secondary 
to PTSD, the December 2004 VA examiner assessed recurrent 
major depressive disorder, and the March 2008 VA examiner 
assessed mild dysthymic symptoms.  

Recent judicial caselaw potentially addresses the 
consideration of the Veteran's other symptoms of mental 
abnormality.  The Court of Appeals for Veterans Claims has 
held that claims for service connection for PTSD should be 
considered to include claims for service connection for all 
psychiatric disabilities.  See Clemons v. Shinseki, 23 
Vet.App. 1 (2009) (scope of a mental health disability claim 
is not restricted to the diagnosis alleged, but includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
other information of record).

To assure the Veteran full due process, and because there are 
indications of psychiatric diagnoses other than PTSD in the 
file, the Board concludes that this matter must be remanded 
for consideration of this claim pursuant to the Clemons 
precedent.  We defer to the RO as to whether, on remand, a 
medical examination is required in order to reconcile the 
various diagnoses of record.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's unit records, and any 
other necessary documentation, should be 
obtained to determine whether there were 
any mortar or rocket attacks on the Cu Chi 
military base from February 1970 to 
November 1970, or on the Phu Bai air base 
from November 1970 to June 1971.  

2.  The RO should contact the U. S. Army 
and Joint Services Records Research Center 
(JSRRC) to determine whether they can 
verify the September or October 1970 
incident involving an exchange of gunfire 
the Veteran describes in his PTSD 
Questionnaire, as well as the escape from 
gunfire he describes in his January 2006 
letter, and whether there are records to 
verify that Veteran was indeed on the 
helicopters as he described.

3.  When the development requested has been 
completed, the case should again be reviewed 
by the RO on the basis of the additional 
evidence, and readjudicated in light of the 
holding in Clemons v. Shinseki, supra.  If any 
benefit sought is not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board for 
further review.
    
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

